 

Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 7th day of
March, 2006, by and between Michael M. Mullen (“Executive”) and Solstice
Holdings LLC, a Delaware limited liability company (the “Company”), and at and
after the Effective Time, by and among Executive, the Company and CenterPoint
Properties Trust, a Maryland real estate investment trust (“CenterPoint”).
Certain capitalized terms used herein, unless otherwise specified, are defined
in Section 12.

 

R E C I T A L S:

 

WHEREAS, CenterPoint owns, manages, acquires, leases and develops real estate;

 

WHEREAS, Executive is knowledgeable and experienced in certain aspects of
CenterPoint’s business;

 

WHEREAS, Executive and CenterPoint are parties to the Prior Agreements, which
set forth the terms and conditions of Executive’s employment prior to the
Effective Time;

 

WHEREAS, CalEast Industrial Investors, LLC, a California limited liability
company (“CalEast”), Solstice Merger Trust, a Maryland real estate investment
trust (“Merger Sub”) and CenterPoint entered into the Agreement and Plan of
Merger dated December 7, 2005, and amended February 2, 2006 (the “Merger
Agreement”), pursuant to which Merger Sub will be merged with and into
CenterPoint (the “Merger”) at the effective time as defined in Section 1.3(a) of
the Merger Agreement (the “Effective Time”), and CenterPoint will become a
subsidiary of the Company, a subsidiary of CalEast;

 

WHEREAS, the Company and Executive entered into the Employment Agreement Term
Sheet dated December 7, 2005 (the “Term Sheet”) in connection with the execution
of the Merger Agreement with respect to certain terms and conditions of
Executive’s employment with CenterPoint on and after the Effective Time;

 

WHEREAS, Executive desires to be employed by CenterPoint, and CenterPoint
desires to employ Executive upon the terms and conditions as set forth in this
Agreement;

 

WHEREAS, it is contemplated by the Company and Executive that this Agreement,
which will supersede and replace the Prior Agreements and the Term Sheet, will
be effective only upon and following the Effective Time and at such time
CenterPoint will join and be a party to this Agreement; and

 

WHEREAS, Executive recognizes and acknowledges that the business of CenterPoint
is highly competitive and that by reason of his employment by CenterPoint he has
and will continue to have access to confidential and proprietary information
regarding CenterPoint and its business.

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, in consideration of the foregoing recitals and mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.             EMPLOYMENT. Effective as of the Effective Time, CenterPoint
hereby agrees to employ Executive under the terms and conditions set forth in
this Agreement, and Executive hereby agrees to accept such employment. The
employment relationship between CenterPoint and Executive shall be governed by
this Agreement and the general employment policies and practices of CenterPoint
including, without limitation, those policies and practices relating to
confidential information and avoidance of conflicts, to the extent such policies
and practices do not conflict with this Agreement.

 

2.             DUTIES. Executive shall serve in the capacity specified on
Schedule A, with the duties generally associated with such position, together
with such further and additional duties of an executive nature as from time to
time may be assigned to him by the person or body specified in Schedule A, to
whom or which he is to report. Executive shall report directly to the person or
body specified in Schedule A. During the Employment Term, Executive will devote
his best efforts and his full business time and attention (exclusive of vacation
periods, holidays or periods of illness or incapacity) to the business of
CenterPoint and his duties hereunder; provided, however, that Executive may
devote a reasonable amount of his time to the management of personal
investments, and to industry, civic and community matters, so long as such
matters do not materially interfere with the performance of Executive’s duties
hereunder.

 

3.             TERM. Subject to earlier termination of Executive’s employment as
provided in Section 4, Executive’s employment shall be for an initial term
commencing at the Effective Time and ending on June 30, 2011 (the “Initial
Term”). At the end of the Initial Term, and each succeeding June 30th
thereafter, the employment of Executive shall continue upon the terms and
conditions of this Agreement set forth herein, as amended from time to time,
unless CenterPoint or Executive gives the other party written notice at least
ninety (90) days prior to the end of the Initial Term or any extended term of
such party’s intention not to extend the Employment Term and to terminate
Executive’s employment. For purposes of this Agreement, the Initial Term and any
annual extension of this Agreement shall collectively be referred to as the
“Employment Term.”

 

4.             TERMINATION. In addition to either party’s right to terminate
Executive’s employment at the end of the Employment Term as set forth in Section
3, Executive’s employment under this Agreement shall terminate upon the
occurrence of any of the following:

 

(a)           Executive’s death or Disability;

 

(b)           (i) at CenterPoint’s election other than for Cause, upon delivery
to Executive of 60 days’ advance written notice by CenterPoint of its intent to
terminate Executive’s employment other than for Cause, (ii) at Executive’s
election for Good Reason where such termination is not a Qualifying Termination,
upon delivery to CenterPoint of 60 days’ advance written notice by Executive of
Executive’s intent to voluntarily terminate for Good Reason, or (iii) at
Executive’s election for Good Reason where such termination is a Qualifying

 

2

--------------------------------------------------------------------------------


 

Termination, upon delivery to CenterPoint of 30 days’ advance written notice by
Executive of Executive’s intent to voluntarily terminate his employment for Good
Reason;

 

(c)           at CenterPoint’s election for Cause; and

 

(d)           at Executive’s election other than for Good Reason, upon delivery
to CenterPoint of three (3) months’ advance written notice by Executive of
Executive’s intent to voluntarily terminate employment without Good Reason.

 

5.             BASE SALARY. In consideration of the services rendered by
Executive hereunder, during the Employment Term, CenterPoint agrees to pay to
Executive an annual base salary as provided on Schedule A (the “Base Salary”)
payable in accordance with CenterPoint’s payroll policies. The Base Salary will
be reviewed at least annually and may be increased or decreased (but not
decreased below the Base Salary on the Effective Date), based on the
recommendation of the Compensation Committee, and as determined by the Board in
its sole discretion.

 

6.             INCENTIVE ARRANGEMENTS. During the Employment Term, Executive
shall be entitled to participate in the MIP established by the Company’s MIP
Unit Member and all other incentive, equity-based and deferred compensation
plans, practices, policies and programs established by CenterPoint or the
Company (other than the Retention Equity Compensation Plan under the Company’s
Retention and Incentive Equity Compensation Program (the “Equity Compensation
Program”)) for the general benefit of similarly-situated executive and
managerial employees.

 

(a)           Annual Cash Bonus. To the extent not already paid, on or around
the Effective Date, CenterPoint shall pay Executive a cash bonus equal to the
amount Executive would have earned from CenterPoint had the Merger not occurred
and based on the performance multiple derived from the performance of
CenterPoint and Executive during the 2005 calendar year. On or around July 1,
2006, CenterPoint shall pay Executive a cash bonus based upon Executive’s Target
Annual Bonus Award and performance multiple as of June 30, 2006, times fifty
percent (50%). During the Employment Term, Executive shall be eligible to
participate in CenterPoint’s annual bonus plan with a target annual cash bonus
award (the “Target Annual Bonus Award”), as set forth on Schedule A, which may
be increased or decreased (but not decreased below the Target Annual Bonus Award
on the Effective Date), based on the recommendation of the Compensation
Committee, and as determined by the Board in its sole discretion. The actual
amount paid based on the Target Annual Bonus Award will be based on Executive’s
performance and the results of CenterPoint with respect to annual goals, as
recommended by the Compensation Committee and as determined by the Board in its
sole discretion (the “Actual Annual Bonus Award”). CenterPoint shall pay each
Actual Annual Bonus Award to Executive in a single lump sum on or around the
date that CenterPoint pays the annual bonuses to its other similarly-situated
executives, in accordance with the terms of CenterPoint’s annual bonus plan.

 

(b)           Initial Incentive Award. The Company shall grant to Executive, as
a one-time award, Initial Unvested Class A Units in the amount set forth on
Schedule A (the “Initial Incentive Award”), which shall be in lieu of the share
options, restricted shares and/or performance units that CenterPoint would have
awarded to Executive in 2006 for CenterPoint’s

 

3

--------------------------------------------------------------------------------


 

fiscal year 2005 performance, in the ordinary course, consistent with its past
practice. Subject to the terms and conditions set forth herein and in accordance
with the terms of the Equity Compensation Program, the Initial Incentive Award
shall no longer be subject to a substantial risk of forfeiture on the fifth
(5th) anniversary of the Effective Date.

 

(c)           MIP Units. Executive shall be entitled to participate in the MIP
with such opportunities to receive awards of MIP Units, if any, in accordance
with and subject to the terms and conditions of the MIP, this Agreement,
Executive’s MIP Unit award agreement(s) and the MIP Unit Member Operating
Agreement. Notwithstanding anything in any of the foregoing agreements to the
contrary, including, but not limited to, the provisions relating to vesting and
forfeiture upon a termination of Executive’s employment and except as provided
in this Section 6(c), any MIP Units held by Executive shall vest and become
nonforfeitable upon the occurrence of a Change in Control. Executive shall be
entitled to distributions with respect to such vested MIP Units on and after the
Change in Control and on and after a termination of employment, other than a
termination for Cause, pursuant to the terms of the MIP, Executive’s MIP Unit
award agreement(s) and the MIP Unit Member Operating Agreement. Such vested MIP
Units shall otherwise remain subject to the terms of the MIP, the Executive’s
MIP Unit award agreement(s), the MIP Unit Member Operating Agreement and this
Agreement; provided, however, that, upon a termination for Cause as provided in
Section 4(c), all MIP Units (whether vested or unvested, including vesting
pursuant to this Section 6(c)) held by Executive shall be immediately forfeited
pursuant to Section 9(f), and Executive will not be entitled to any further
payments or distributions and will have no further rights under the MIP on and
after Executive’s Termination Date.

 

7.             REQUIRED INVESTMENT. (a) The amount of Executive’s initial
investment in the Company as of the Effective Date will consist of the
following:  (i) all of Executive’s Initial Incentive Award and (ii) cash (the
“Cash Investment”), in each case, as set forth on Schedule A thereto (the
“Initial Investment”). Executive acknowledges and agrees that Executive, the CFO
and the other members of the Key Management Team have committed to invest an
aggregate of $20 million in the Company (the “Required Investment”).

 

(b)           Executive acknowledges and agrees that Executive’s Initial
Investment, when aggregated with the CFO’s Initial Investment, shall not be less
than $14 million (the “Minimum Investment”) plus the difference, if any, between
the Required Investment and the sum of (x) the Minimum Investment and (y) the
aggregate value of (A) the Initial Incentive Awards and (B) the Cash Investment
in the Company by members of the Key Management Team (other than Executive and
the CFO) and the Additional Employees, if any.

 

(c)           Executive acknowledges and agrees that Executive, the other
members of the Key Management Team and the Additional Employees may subscribe to
purchase at the Effective Time up to an additional $7 million of  common equity
interests of the Company (the “Equity Interests”) by an additional contribution
of cash to the Company, in each case, subject to compliance with applicable
federal and state securities laws (the “Additional Subscription”) and further
acknowledge and agree that in no event shall the total Equity Interests issued
to the Key Management Team and the Additional Employees by the Company pursuant
to the terms of this Agreement and the Company Operating Agreement exceed $27
million in the aggregate.

 

4

--------------------------------------------------------------------------------


 

(d)           In consideration of the Cash Investment and the Additional
Subscription, if any, Executive will receive Equity Interests of the Company
with an aggregate value equal to such aggregate amount and having the same terms
as the Equity Interests of the Company issued to CalEast on or prior to the
Effective Date, which shall be subject to the terms of the Company Operating
Agreement, the Equity Compensation Program and this Agreement. Executive will be
fully vested in the Equity Interests acquired as a result of Executive’s Cash
Investment and Additional Subscription, if any.

 

8.             OTHER BENEFITS. During the Employment Term, Executive shall be
entitled to the following benefits, in addition to the benefits and perquisites,
if any, set forth on Schedule A:

 

(a)           life, disability, medical insurance and other welfare benefit
plans, practices, policies and programs which CenterPoint maintains for the
general benefit of its executive and managerial employees;

 

(b)           participation in CenterPoint’s qualified 401(k) plan, and all
other savings and retirement plans, practices, policies and programs (whether
tax-qualified or not) which CenterPoint maintains for the general benefit of its
executive and managerial employees;

 

(c)           paid vacations and holidays in accordance with policies
established by CenterPoint for its executive and managerial employees;

 

(d)           reimbursement for such travel, entertainment and other business
expenses reasonably incurred by Executive in connection with the performance of
his duties hereunder upon presentation by Executive to CenterPoint of
substantiating evidence thereof in such form as CenterPoint may reasonably
require;

 

(e)           recognizing that business promotion and entertainment of clients
and prospective clients are important aspects of Executive’s job
responsibilities, CenterPoint will pay club dues, membership fees and other
related or similar club expenses, including, without limitation, initiation fees
and entertainment expenses for memberships in such professional or social clubs
or other organizations as recommended by the Compensation Committee and approved
by the Board, in its sole discretion;

 

(f)            use of an automobile, provided by CenterPoint and consistent with
its policy, including automotive insurance coverage and reimbursement for fuel
and maintenance;

 

(g)           reimbursement for reasonable tax preparation costs; and

 

(h)           office space, secretarial support and other assistance reasonably
necessary to perform Executive’s duties.

 

In addition to the foregoing benefits, CenterPoint will use its best efforts to
obtain and maintain directors’ and officers’ liability insurance for the benefit
of Executive.

 

5

--------------------------------------------------------------------------------


 

9.             PAYMENTS IN THE EVENT OF A NON-QUALIFYING TERMINATION.

 

(a)           Accrued Payments. If Executive’s employment with CenterPoint is
terminated for any reason, CenterPoint shall pay to Executive (i) his Base
Salary at the rate in effect on the effective date of termination of Executive’s
employment (the “Termination Date”) payable through the Termination Date, (ii)
the amount of any accrued but unused vacation pay through the Termination Date,
and (iii) any expenses Executive incurred which were not previously reimbursed
as of the Termination Date, all of which, subject to Section 19, shall be paid
in a lump sum in cash within thirty (30) days of the Termination Date.

 

(b)           Death or Disability. If Executive’s employment is terminated due
to his death or Disability, Executive, or in the case of death, Executive’s
Beneficiary shall be entitled to receive:

 

(i)            an amount equal to a pro rata portion of Executive’s Actual
Annual Bonus Award for CenterPoint’s prior fiscal year multiplied by a fraction,
(A) the numerator of which is the number of calendar months in which Executive
was employed during CenterPoint’s fiscal year through the Termination Date
(counting a partial calendar month as a full month) and (B) the denominator of
which is twelve (12) (the “Pro Rata Annual Bonus Award”);

 

(ii)           accelerated vesting of Executive’s MIP Units in an amount equal
to (A) the number of MIP Units awarded to Executive as of the Termination Date
times (B) a ratio (not to exceed one (1)) of (x) one (1) plus the number of full
years (without taking into account fractional portions thereof) Executive was
employed by CenterPoint from the Effective Date through the Termination Date to
(y) five (5) years, and payment of an allocable share of the next distribution
attributable to Executive’s vested MIP Units, if any, pursuant to the terms of
the Executive’s MIP Units award agreement(s) and the MIP Unit Member Operating
Agreement (all remaining unvested MIP Units and fractional portions thereof will
be forfeited as of the Termination Date and Executive will not be entitled to
any further payments and will have no further rights under the MIP); and

 

(iii)          accelerated vesting of any unvested Equity Interests, which shall
remain subject to the terms of the Company Operating Agreement and the required
sale provisions set forth in Section 9(h)(ii).

 

(c)           Termination by CenterPoint Without Cause or by Executive for Good
Reason. If Executive’s employment is terminated by CenterPoint without Cause or
by Executive for Good Reason prior to the occurrence of a Qualifying
Termination, conditioned upon Executive delivering to CenterPoint a release in a
form reasonably satisfactory to CenterPoint with all periods for revocation
expired and subject to Section 18, Executive shall be entitled to:

 

(i)            receive the Pro Rata Annual Bonus Award set forth in Section
9(b)(i);

 

(ii)           receive a monthly payment equal to the sum of (A) Executive’s
monthly Base Salary in effect on the Termination Date plus (B) one-twelfth
(1/12) of Executive’s prior year’s Actual Annual Bonus Award for a twenty-four
(24) month period, with such payments commencing on the date set forth in
Section 9(g); and

 

6

--------------------------------------------------------------------------------


 

(iii)          continue participation in CenterPoint’s group health coverage in
accordance with this Section 9(c)(iii):

 

(A)          if CenterPoint’s group health plan is insured on the Termination
Date, CenterPoint shall continue Executive’s active employee group health plan
coverage for six (6) months following the Termination Date under such insured
group health plan; thereafter, Executive may elect COBRA continuation coverage
and for a period not to exceed eighteen (18) months, Executive’s cost for such
continued coverage (including the continued active employee and COBRA coverage)
shall not exceed the amount Executive would otherwise be required to pay if he
remained an active employee of CenterPoint; or

 

(B)           if CenterPoint’s group health plan is self-insured on the
Termination Date, Executive’s active employee group health plan coverage shall
cease on the Termination Date; thereafter, Executive may elect COBRA
continuation coverage and for a period not to exceed twenty-four (24) months,
Executive’s cost for such continued coverage (including the continued active
employee and COBRA coverage) shall not exceed the amount Executive would
otherwise be required to pay if he remained an active employee of CenterPoint;

 

provided, however, that to the extent Executive becomes eligible for any other
group health coverage that is substantially similar to the group health coverage
provided in Section 9(c)(iii)(A) or (B) during the coverage period, the
continued group health plan coverage provided by CenterPoint pursuant to this
Section 9(c)(iii) shall terminate to the extent COBRA permits such termination;

 

(iv)          accelerated vesting of Executive’s MIP Units in an amount equal to
(A) the number of MIP Units awarded to Executive as of the Termination Date
times (B) a ratio (not to exceed one (1)) of (x) the number of full years
(without taking into account fractional portions thereof) Executive was employed
by CenterPoint from the Effective Date through the Termination Date to (y) five
(5) years, and payment of an allocable share of the next distribution
attributable to Executive’s vested MIP Units, if any, pursuant to the terms of
the Executive’s MIP Units award agreement(s) and the MIP Unit Member Operating
Agreement (all remaining unvested MIP Units and fractional portions thereof will
be forfeited as of the Termination Date and Executive will not be entitled to
any further payments and will have no further rights under the MIP); and

 

(v)           accelerated vesting of Executive’s unvested Equity Interests in an
amount equal to (A) the number of Equity Interests awarded to Executive under
the Equity Compensation Program times (B) a ratio (not to exceed one (1)) of (x)
the number of full years (without taking into account fractional portions
thereof) Executive was employed by CenterPoint from the Effective Date through
the Termination Date to (y) five (5) years, as provided in Executive’s
applicable Equity Interests award agreement, and all

 

7

--------------------------------------------------------------------------------


 

remaining unvested Equity Interests awarded pursuant to the Equity Compensation
Program (and fractional portions thereof) shall be forfeited. All vested Equity
Interests held by Executive shall remain subject to the terms of the Company
Operating Agreement and the put/call rights set forth in Section 9(h)(i). All
other unvested Equity Interests awarded to Executive, if any, shall be governed
by the terms of the applicable plans.

 

(d)           Termination in Connection with Non-Renewal. In the event that
Executive’s employment is terminated because a party elects not to renew this
Agreement pursuant to Section 3 and prior to the occurrence of a Qualifying
Termination, conditioned upon Executive delivering to CenterPoint a release in a
form reasonably satisfactory to CenterPoint with all periods for revocation
expired and subject to Section 18, Executive shall be entitled to:

 

(i)            receive a monthly payment equal to the sum of (A) his monthly
Base Salary in effect on the Termination Date plus (B) one-twelfth (1/12) of his
prior year’s Actual Annual Bonus Award for a twelve (12) month period, with such
payments commencing on the date set forth in Section 9(g);

 

(ii)           continue participation in CenterPoint’s group health coverage in
accordance with Section 9(c)(iii), except that for purposes of this Section
9(d)(ii), the reference in Section 9(c)(iii)(A) to “eighteen (18) months” shall
be changed to “six (6) months” and the reference in Section 9(c)(iii)(B) to
“twenty-four (24) months” shall be changed to “twelve (12) months;”

 

(iii)          accelerated vesting of Executive’s MIP Units in an amount equal
to (A) the number of MIP Units awarded to Executive as of the Termination Date
times (B) a ratio (not to exceed one (1)) of (x) the number of full years
(without taking into account fractional portions thereof) Executive was employed
by CenterPoint from the Effective Date through the Termination Date to (y) five
(5) years, and payment of an allocable share of the next distribution
attributable to Executive’s vested MIP Units, if any, pursuant to the terms of
the Executive’s MIP Units award agreement(s) and the MIP Unit Member Operating
Agreement (all remaining unvested MIP Units and fractional portions thereof will
be forfeited as of the Termination Date and Executive will not be entitled to
any further payments and will have no further rights under the MIP); and

 

(iv)          accelerated vesting of Executive’s unvested Equity Interests as
provided in Section 9(c)(v), all vested Equity Interests held by Executive shall
remain subject to the terms of the Company Operating Agreement and the put/call
rights set forth in Section 9(h)(i), and all other unvested Equity Interests
awarded to Executive, if any, shall be governed by the terms of the applicable
plans.

 

(e)           Termination by Executive Without Good Reason. In the event
Executive terminates his employment without Good Reason, Executive shall:

 

(i)            forfeit or receive pro rata vesting of Executive’s MIP Units in
accordance with this paragraph 9(e)(i):

 

8

--------------------------------------------------------------------------------


 

(A)          if Executive’s Termination Date occurs before the Initial Payout
Date, Executive will forfeit all MIP Units and will have no further rights under
the MIP; or

 

(B)           if Executive’s Termination Date occurs on or after the Initial
Payout Date, subject to Executive’s execution and non-revocation of a release in
a form reasonably satisfactory to CenterPoint with all periods for revocation
expired, Executive shall vest in Executive’s MIP Units in an amount equal to (I)
the number of MIP Units awarded to Executive as of his Termination Date times
(II) the number of full years (without taking into account fractional portions
thereof) Executive was employed by CenterPoint from the Effective Date through
his Termination Date divided by ten (10), and payment of an allocable share of
the next distribution attributable to Executive’s vested MIP Units, if any,
pursuant to the terms of the Executive’s MIP Units award agreement(s) and the
MIP Unit Member Operating Agreement (all remaining unvested MIP Units and
fractional portions thereof will be forfeited as of the Termination Date and
Executive will not be entitled to any further payments and will have no further
rights under the MIP); and

 

(ii)           forfeit all unvested Equity Interests held by Executive and all
vested Equity Interests held by Executive shall remain subject to the terms of
the Company Operating Agreement and the required sale provisions set forth in
Section 9(h)(ii).

 

(f)            Termination by CenterPoint For Cause. If Executive’s employment
is terminated by CenterPoint for Cause, except as provided in Section 9(a),
Executive shall not be eligible to receive Executive’s Base Salary or to
participate in any of CenterPoint’s incentive arrangements, employee benefit
plans and as provided in Section 8 with respect to future periods after
Executive’s Termination Date, except for the right to receive vested benefits
under any of CenterPoint’s employee benefit plans in accordance with the terms
of such plans. Executive shall immediately forfeit all MIP Units held (whether
vested or unvested, including vesting pursuant to Section 6(c)) and shall have
no further rights under the MIP. Executive shall also immediately forfeit all
unvested Equity Interests held by Executive and all vested Equity Interests held
by Executive shall remain subject to the terms of the Company Operating
Agreement and this Agreement as follows:  Executive shall be required to sell
and the Company shall be required to purchase all, but not less than all, of the
vested Equity Interests held by Executive as of the Termination Date, including
the vested Equity Interests Executive acquired pursuant to the Equity
Compensation Program, at the lesser of (x) Fair Market Value and (y) the
purchase price paid for such Equity Interests, payable within sixty (60) days of
the Termination Date, with Fair Market Value based on the most recent Fair
Market Value determination by the Company Board if made within the preceding six
(6) months (or such purchase shall be made within thirty (30) days after and
based upon the next Fair Market Value determination made by the Company Board if
such Board has not made any such determination or if the most recent
determination was made more than six (6) months before the Termination Date and
in either case the Company Board elects not to pay the purchase price described
in clause (y)). In the case of

 

9

--------------------------------------------------------------------------------


 

vested Equity Interests that were acquired through the Equity Compensation
Program, the purchase price for such vested Equity Interests shall equal zero.

 

(g)           Delayed Payment. Notwithstanding any provision in this Agreement
to the contrary, if Executive’s employment is terminated pursuant to Section 3
by CenterPoint without Cause or pursuant to Section 4(b) and Section
409A(a)(2)(B)(i) of the Code applies to the payments described in Section 9(c)
or Section 9(d), as applicable, and Executive is a “specified employee”
thereunder, CenterPoint shall pay the Pro Rata Annual Bonus Award described in
Section 9(c)(i), in the event of a termination pursuant to Section 4(b), and
begin paying the continued salary described in Section 9(c)(ii) or Section
9(d)(i), as applicable, no earlier than six (6) months after Executive
terminates employment or such other date as would be permissible under the Code
and applicable regulations. If Executive’s employment is terminated pursuant to
Section 3 by CenterPoint without Cause or pursuant to Section 4(b) and Section
409A(a)(2)(B)(i) of the Code does not apply to the payments described in Section
9(c) or Section 9(d), as applicable, or Executive is not a “specified employee”
thereunder, then CenterPoint shall pay the Pro Rata Annual Bonus Award described
in Section 9(c)(i), in the event of a termination pursuant to Section 4(b), and
begin paying the continued salary described in Section 9(c)(ii) or Section
9(d)(i), as applicable, as soon as possible after Executive’s termination of
employment but in no event later than 30 days after the Termination Date.

 

(h)           Put/Call Rights/Required Sale.

 

(i)            Put/Call Rights. In the event of termination of Executive’s
employment without Cause, for Good Reason or as a result of non-renewal of this
Agreement, Executive shall have a put option to require, by providing the
Company with a notice (the “Put Notice”) within thirty (30) days after the
Termination Date, the Company to purchase within thirty (30) days after the
Company’s receipt of the Put Notice all, but not less than all, of the vested
Equity Interests held by Executive as of the Termination Date, including the
vested Equity Interests Executive acquired pursuant to the Equity Compensation
Program, at Fair Market Value based on the most recent Fair Market Value
determination made by the Company Board if made within the preceding six (6)
months (or such purchase will be made within thirty (30) days after and based
upon the next Fair Market Value determination made by the Company Board if such
Board has not yet made any such determination or if the most recent
determination was made more than six (6) months before the Termination Date). If
such put option is not exercised by delivery of a Put Notice within the thirty
(30) day period described above, then the Company shall have a call option to
purchase on the next Scheduled Liquidity Event all, but not less than all, of
the vested Equity Interests in the Company held by Executive as of the
Termination Date, including the vested Equity Interests acquired through the
Equity Compensation Program, at Fair Market Value determined at the next
Scheduled Liquidity Event. To exercise the call option, the Company shall notify
Executive on or before the next Scheduled Liquidity Event.

 

(ii)           Required Sale. In the event of termination of Executive’s
employment without Good Reason or as a result of Executive’s death or
Disability, Executive shall be required to sell and the Company shall be
required to purchase within sixty (60) days after the Termination Date all, but
not less than all, of the vested Equity Interests held by

 

10

--------------------------------------------------------------------------------


 

Executive as of the Termination Date, including the vested Equity Interests
Executive acquired pursuant to the Equity Compensation Program, at Fair Market
Value based on the most recent Fair Market Value determination made by the
Company Board if made within the preceding six (6) months (or such purchase will
be made within thirty (30) days after and based upon the next Fair Market Value
determination made by the Company Board if such Board has not yet made any such
determination or if the most recent determination was made more than six (6)
months preceding the Termination Date).

 

10.           PAYMENTS IN THE EVENT OF A QUALIFYING TERMINATION.

 

(a)           Benefits Payable. Subject to Sections 10(b) and 10(c), if
Executive experiences a Qualifying Termination (other than a Qualifying
Termination as provided in Section 12(eee)(iv)), CenterPoint shall provide
Executive the following severance benefits (“Severance Benefits”):

 

(i)            A payment equal to the following:

 

(A)          the accrued payments set forth in Section 9(a) and the Pro Rata
Annual Bonus Award set forth in Section 9(b)(i);

 

(B)           three (3) times Executive’s Base Salary in effect on the date of
the Qualifying Termination or, if greater, three (3) times Executive’s Base
Salary in effect immediately prior to the Change in Control;

 

(C)           three (3) times Executive’s highest Actual Annual Bonus Award paid
during the Employment Term;

 

(D)          payment or reimbursement (at Executive’s option) for outplacement
services of a scope and nature customary for executives holding comparable
positions and provided by a nationally-recognized outplacement firm of
Executive’s selection, for a period of up to two (2) years commencing on the
date of Executive’s Qualifying Termination; provided, however, that the
aggregate amount of such reimbursement shall not exceed twenty-five percent
(25%) of Executive’s Base Salary in effect as of the date of the Qualifying
Termination; and

 

(E)           all other compensation and benefits to which Executive has a
vested right on the date of the Qualifying Termination, except to the extent
Executive elects to receive payment of such compensation at a later date;

 

(ii)           accelerated vesting of all of Executive’s unvested Equity
Interests, which shall remain subject to the terms of the Company Operating
Agreement and the put/call rights set forth in Section 9(h)(i); and

 

11

--------------------------------------------------------------------------------


 

(iii)          except as otherwise provided in this Section 10(a)(iii) and
subject to Section 19, CenterPoint shall continue Executive’s participation in
CenterPoint’s group health plan coverage (at the same cost to Executive and at
the same coverage level in effect on the date of the Qualifying Termination) for
thirty-six (36) months from the date of the Qualifying Termination (the
“Continuation Period”). The maximum required period under COBRA shall run
concurrently with the Continuation Period; provided, however, that to the extent
Executive becomes eligible for any other substantially similar group health
coverage during the Continuation Period, the continued group health plan
coverage provided by CenterPoint pursuant to this Section 10(a)(iii) shall
terminate to the extent COBRA permits such termination.

 

(iv)          To the extent Section 409A(a)(2)(B)(i) of the Code applies to the
Severance Benefits and Executive is a “specified employee” thereunder, all of
the Severance Benefits described in Section 10(a)(i) shall be paid in cash to
Executive in a single lump sum no earlier than six (6) months after the
effective date of the Qualifying Termination or such other date as would be
permissible under such Code provision. To the extent Section 409A(a)(2)(B)(i) of
the Code does not apply to the Severance Benefits or Executive is not a
“specified employee” thereunder, all of the Severance Benefits described in
Section 10(a)(i) shall be paid in cash to Executive in a single lump sum as soon
as possible after the effective date of the Qualifying Termination (but in no
event later than 30 days after such date). Notwithstanding the preceding two
sentences to the contrary, the Severance Benefits described in Section
10(a)(i)(D) shall be paid or reimbursed to Executive following the later of the
applicable payment date set forth in the preceding two sentences or the date
Executive promptly submits an invoice of the firm providing the outplacement
services described in such subsection. Executive shall not be obligated to seek
other employment or take any other action to mitigate the amounts payable to
Executive under this Agreement.

 

(b)           Qualifying Termination Due to Non-Renewal. In the event that
Executive’s employment is terminated because a party elects not to renew this
Agreement pursuant to Section 3 within twenty-four (24) months of a Change in
Control, conditioned upon Executive delivering to CenterPoint a release in a
form reasonably satisfactory to CenterPoint with all periods for revocation
expired and subject to Section 18, Executive shall be entitled to receive:

 

(i)            the accrued payments set forth in Section 9(a);

 

(ii)           the Base Salary amount set forth in Section 10(a)(i)(B), Actual
Annual Bonus Award amount set forth in Section 10(a)(i)(C) and continued group
health plan coverage specified in Section 10(a)(iii), except that for purposes
of this Section 10(b)(ii), references in Sections 10(a)(i)(B) and (C) to “three
(3)” shall be changed to “two (2)” and references in Section 10(a)(iii) to
“thirty-six (36) months” shall be changed to “twenty-four (24) months”; and

 

(iii)          the accelerated vesting of Executive’s unvested Equity Interests
as provided in Section 9(c)(v), all vested Equity Interests held by Executive
shall remain subject to the terms of the Operating Agreement and the put/call
rights set forth in

 

12

--------------------------------------------------------------------------------


 

Section 9(h)(i), and all other unvested Equity Interests awarded to Executive,
if any, shall be governed by the terms of the applicable plans;

 

provided, however, that the payments and benefits provided pursuant to this
Section 10(b) shall be subject to the provisions of Section 10(a)(iv).

 

(c)           Severance Benefits Limit. Notwithstanding any provision of this
Agreement to the contrary, to the extent the Severance Benefits would constitute
a “parachute payment,” as defined in Section 280G(b)(2) of the Code, Executive
shall be entitled to receive the Severance Benefits unless the aggregate value
of the (i) after-tax amount that would be retained by Executive (after taking
into account all federal, state and local income taxes payable by Executive (the
“Income Taxes”) and the amount of any excise taxes payable by Executive pursuant
to Section 4999 of the Code (the “Excise Taxes”)) if Executive were to receive
the Severance Benefits is less than (ii) the after-tax amount that would be
retained by Executive (after taking into account all Income Taxes and Excise
Taxes payable by Executive) if Executive were to receive the maximum amount of
the Severance Benefits that Executive could receive without being subject to the
Excise Taxes (the “Reduced Payments”), in which case Executive shall be entitled
only to receive the Reduced Payments. CenterPoint’s auditors shall determine the
application of Section 280G of the Code to the Severance Benefits and shall
perform the calculations necessary to determine the amounts and values described
in this Section 10(c).

 

11.           RESTRICTIVE COVENANTS. The non-competition, non-solicitation and
confidentiality provisions found in this Section 11 replace and supersede any
prior or existing agreement by and between Executive and CenterPoint with
respect to the subject matter therein, including but not limited to the Prior
Agreements. In consideration of the benefits payable to Executive under this
Agreement, Executive agrees as follows:

 

(a)           Covenant Not To Compete. Executive agrees that during the
Employment Term and for a period of one (1) year thereafter if Executive’s
employment terminates due to non-renewal of Executive’s employment pursuant to
Section 3 prior to the occurrence of a Qualifying Termination, and two (2) years
thereafter if Executive’s employment terminates for any other reason, including
termination due to non-renewal of Executive’s employment pursuant to Section 3
within twenty-four (24) months of a Change in Control, (the “Non-Competition
Period”), Executive will not directly or indirectly, in any market which is
served by CenterPoint or any Subsidiary or Affiliate of CenterPoint or which
CenterPoint or any Subsidiary or Affiliate of CenterPoint is actively preparing
to serve, engage or participate (whether as an owner, officer, partner,
principal, joint venturer, shareholder, director, member, manager, investor,
employee, independent contractor, consultant, or otherwise) in any other company
or entity primarily engaged in the business of acquiring, owning, developing,
operating, leasing, and/or managing warehouse, airport, or industrial real
estate for development and investment purposes or any business which provides
consulting, leasing, management, or brokerage services to such businesses (the
“Real Estate Business”), subject to the following exceptions:

 

(i)            Executive may continue to be a limited partner in any limited
partnership engaged in the Real Estate Business in which he is a limited partner
on the date of this Agreement; and

 

13

--------------------------------------------------------------------------------


 

(ii)           Executive may engage in such other activities related to the Real
Estate Business as CenterPoint’s independent directors from time to time may
approve; provided, however, that in no event shall any such activities interfere
with the performance of Executive’s duties under this Agreement.

 

Executive agrees and acknowledges that the markets covered by the restrictions
set forth in this Section 11(a) specifically include, but are not limited to,
any area within two hundred (200) miles of any property that CenterPoint or the
Company owns, manages, acquires, leases or develops.

 

(b)           Non-Solicitation. During the Employment Term and for a period of
three (3) years thereafter (the “Non-Solicitation Period”), Executive shall not
(i) employ, retain, solicit for employment or retention, knowingly assist in the
employment or retention of, or seek to influence or induce to leave the
employment or service of CenterPoint or any Subsidiary or Affiliate of
CenterPoint any person who is employed or otherwise engaged by CenterPoint or
any Subsidiary or Affiliate of CenterPoint, or (ii) induce or attempt to induce
any customer, supplier, licensee, or other business relation of CenterPoint or
any Subsidiary or Affiliate of CenterPoint to cease doing business with
CenterPoint or any Subsidiary or Affiliate of CenterPoint or otherwise interfere
with the relationship between CenterPoint or any Subsidiary or Affiliate of
CenterPoint and such business relation.

 

(c)           Nondisclosure and Nonuse of Confidential Information.

 

(i)            Executive shall not disclose or use at any time, either during
the Employment Term or thereafter, any Confidential Information (as defined
below) of which Executive is or becomes aware, whether or not such information
is developed by him, except to the extent that such disclosure or use is
directly related to and required by Executive’s performance of duties assigned
to Executive by CenterPoint. Executive shall take all appropriate steps to
safeguard Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft.

 

(ii)           As used in this Agreement, the term “Confidential Information”
means information that is not generally known to the public and that is used,
developed or obtained by CenterPoint or any Subsidiary or Affiliate of
CenterPoint, the Company or any subsidiary, affiliate, or controlling entity of
the Company in connection with their businesses. Confidential Information shall
not include (i) any information that has been published in a form generally
available to the public prior to the date Executive proposes to disclose or use
such information, and (ii) any information that Executive is legally required to
disclose. Information shall not be deemed to have been published merely because
individual portions of the information have been separately published, but only
if all material features comprising such information have been published in
combination.

 

(d)           Specific Performance. The parties agree that Executive’s services
are of a special, unique and extraordinary character, that it would be extremely
difficult to quantify the money damages which would accrue to CenterPoint by
reason of Executive’s failure to perform any of his obligations under this
Section 11, that it would be extremely difficult to replace such services, and
that any violation of the provisions of this Section 11 likely would be highly

 

14

--------------------------------------------------------------------------------


 

injurious to CenterPoint. By reason of the foregoing, Executive consents and
agrees that if he violates any of the provisions of this Section 11 CenterPoint
shall be entitled, in addition to any other rights and remedies that it may
have, including money damages, to apply to any court of law or equity of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any continuing violation of the provisions
hereof. Therefore, if CenterPoint shall institute any action or proceeding to
enforce the provisions of this Section 11 against Executive, Executive hereby
waives the claim or defense that there is an adequate remedy at law and agrees
in any such action or proceeding not to interpose the claim or defense that such
remedy exists at law. The parties hereby specifically affirm the appropriateness
of injunctive or other equitable relief in any such action.

 

(e)           Breach. In the event that CenterPoint hereafter believes that
Executive has breached any of the covenants of this Agreement, it shall notify
Executive of such alleged breach, setting forth the substance of said alleged
breach. Within ten (10) days from receipt by Executive of such notice, Executive
either shall remedy said alleged breach or provide CenterPoint with evidence
that the activity concerned was permitted by the provisions of this Agreement.
Accordingly, Executive acknowledges, consents and agrees that, in addition to
any other rights or remedies that CenterPoint may have at law, in equity or
under this Agreement, upon adequate proof of Executive’s violation of any such
provision of this Agreement, CenterPoint will be entitled to immediate
injunctive relief and may obtain a temporary order restraining any threatened or
further breach, without the necessity of proof of actual damage. Without
limiting the applicability of this Section 11(e) or in any way affecting the
right of CenterPoint to seek equitable remedies hereunder, in the event that
Executive breaches any of the provisions of this Section 11 or engages in any
activity that would constitute a breach save for Executive’s action being in a
state where any of the provisions of Section 11 is not enforceable as a matter
of law, then CenterPoint’s obligation to pay any remaining severance
compensation and benefits that have not already been paid to Executive pursuant
to Section 9 or 10, as applicable, shall be terminated.

 

12.           DEFINITIONS.

 

(a)           “Actual Annual Bonus Award” has the meaning specified in Section
6(a).

 

(b)           “Additional Employees” means any additional employees selected by
the CenterPoint Management Team and approved in writing by the Company to invest
in Equity Interests of the Company on or prior to the Effective Date on terms
that are no more favorable to each Additional Employee than the terms specified
in this Agreement (subject to compliance with applicable federal and state
securities laws).

 

(c)           “Additional Subscription” has the meaning set forth in Section
7(c).

 

(d)           “Affiliate” has the meaning set forth in the Company Operating
Agreement.

 

(e)           “Agreement” has the meaning set forth in the introductory
paragraph of this agreement.

 

(f)            “Base Salary” has the meaning specified in Section 5.

 

15

--------------------------------------------------------------------------------


 

(g)           “Beneficiary” means the person or persons designated by Executive,
in a writing provided to CenterPoint prior to Executive’s death, to receive
amounts payable to Executive under this Agreement upon his death. Subject to
such exception, in the absence of such a written beneficiary designation, the
Beneficiary shall be Executive’s surviving spouse, or if none, Executive’s
estate.

 

(h)           “Board” means the Board of Trustees of CenterPoint.

 

(i)            “CalEast” has the meaning set forth in the fourth (4th) recital
of this Agreement.

 

(j)            “Cash Investment” has the meaning set forth in Section 7(a).

 

(k)           “Cause” means the occurrence of any one or more of the following
as determined in the good faith and reasonable judgment of the Board:

 

(i)            Executive’s commission of a felony;

 

(ii)           Executive’s commission of fraud with respect to CenterPoint, the
Company or any of their Subsidiaries;

 

(iii)          Executive’s misappropriation of any material funds or assets of
CenterPoint, the Company or any of their Subsidiaries or any of their employees,
customers or suppliers;

 

(iv)          Executive’s gross negligence or willful misconduct in the
performance of his duties hereunder, which causes financial or reputational harm
to the business or operations of CenterPoint, the Company or any of their
Subsidiaries, and which, if curable, has not been cured within fifteen (15)
days’ written notice thereof from the Board;

 

(v)           Executive’s repeated failure to perform his duties after written
notice from the Board and such failure has not been cured within fifteen (15)
days’ written notice thereof from the Board; or

 

(vi)          any other material breach by Executive of this Agreement or any
policy of CenterPoint, the Company or any of their Subsidiaries, and which, if
curable, has not been cured within fifteen (15) days’ written notice thereof
from the Board.

 

(l)            “CenterPoint” has the meaning set forth in the introductory
paragraph of this Agreement.

 

(m)          “CenterPoint Management Team” means the CEO and the CFO.

 

(n)           “CenterPoint Members” has the meaning set forth in the Company
Operating Agreement.

 

(o)           “CEO” means the Chief Executive Officer of CenterPoint.

 

16

--------------------------------------------------------------------------------


 

(p)           “CFO” means the Chief Financial Officer of CenterPoint.

 

(q)           “Change in Control” means the first to occur of any one or more of
the following:

 

(i)            any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act), other than CalEast and its
Affiliates, acquires beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of (A) more than fifty percent (50%) of the
combined voting power of the then outstanding Voting Securities of CenterPoint
or the Company or (B) more than fifty percent (50%) of the total equity
securities of CenterPoint or the Company having pari passu economic and other
rights and privileges (but not voting power), as the equity securities
beneficially owned by CalEast and CenterPoint Members immediately after
completion of the Merger; provided, however, that any acquisition of securities
by any employee benefit plan (or related trust) sponsored or maintained by
CenterPoint or the Company shall not constitute a Change in Control; or

 

(ii)           the number of designees to the Company Board nominated by CalEast
cease for any reason to constitute at least a Majority of the Company Board; or

 

(iii)          CenterPoint or the Company consummates a reorganization, merger
or consolidation, unless, following such reorganization, merger or
consolidation, all of the following are true:

 

(A)          more than fifty percent (50%) of the combined voting power of the
then outstanding Voting Securities of CenterPoint or the Company, as applicable
or the Successor are then beneficially owned, directly or indirectly, by the
individual, entity or group who beneficially owned the Controlling Interest
immediately prior to such reorganization, merger or consolidation; and

 

(B)           at least a Majority of the members of the Company Board or the
board of directors of the Successor, if applicable, were designees of CalEast at
the time of the execution of the initial agreement providing for such
reorganization, merger or consolidation; or

 

(iv)          the shareholders of CenterPoint approve (A) a complete liquidation
or dissolution of CenterPoint or (B) the sale or other disposition of all or
substantially all of the assets of CenterPoint; or

 

(v)           an initial public offering of CenterPoint.

 

Notwithstanding paragraphs (i), (ii), (iii) and (v) of this Section 12(q), in no
event will a Change in Control be deemed to occur:

 

(vi)          upon consummation of the Merger;

 

(vii)         as result of a change in the status of CenterPoint as a “real
estate investment trust” under Section 856 of the Code; or

 

17

--------------------------------------------------------------------------------


 

(viii)        if CalEast or CalEast’s Affiliates maintain a direct or indirect
Controlling Interest in CenterPoint or in an entity that maintains a direct or
indirect Controlling Interest in CenterPoint.

 

Notwithstanding any of the foregoing, the transaction contemplated in the Merger
Agreement shall not constitute a Change in Control for purposes of this
Agreement, the Prior Agreements or any other agreements in effect prior to or on
and after the Effective Date between CenterPoint and Executive.

 

(r)            “COBRA” means the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended from time to time.

 

(s)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(t)            “Company” has the meaning specified in the introductory paragraph
of this Agreement.

 

(u)           “Company Board” means the board of managers of the Company, as
provided in the Company Operating Agreement.

 

(v)           “Company Operating Agreement” means that certain Amended and
Restated Limited Liability Company Agreement of the Company, as may be amended
from time to time, dated March 7, 2006.

 

(w)          “Compensation Committee” means the Compensation Committee of the
Board (or such other committee of the Board that may be responsible for
executive compensation).

 

(x)            “Continuation Period” has the meaning set forth in Section
10(a)(iii).

 

(y)           “Controlling Interest” in an entity means beneficial ownership of
more than fifty percent (50%) of the equity securities representing more than
fifty percent (50%) of the voting power of the outstanding equity securities of
the entity.

 

(z)            “Disability” shall mean the Board’s reasonable determination
based upon medical evidence (to be provided by a mutually agreed upon physician)
that Executive is no longer able to adequately perform his duties (with or
without reasonable accommodation) due to physical or mental illness.

 

(aa)         “Effective Date” means the date on which the Effective Time occurs.

 

(bb)         “Effective Time” has the meaning specified in the fourth (4th)
recital of this Agreement.

 

(cc)         “Employment Term” has the meaning specified in Section 3.

 

(dd)         “Equity Compensation Program” has the meaning specified in Section
6.

 

(ee)         “Equity Interests” has the meaning specified in Section 7(c) of
this Agreement.

 

18

--------------------------------------------------------------------------------


 

(ff)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(gg)         “Excise Taxes” has the meaning specified in Section 10(c).

 

(hh)         “Executive” has the meaning specified in the introductory paragraph
of this Agreement.

 

(ii)           “Fair Market Value” has the meaning specified in the Company
Operating Agreement.

 

(jj)           “Good Reason” shall mean the occurrence, without Executive’s
prior written consent, of any one or more of the following:

 

(i)            a relocation of Executive of more than fifty (50) miles from the
place where Executive was located at the time of a Change in Control;

 

(ii)           a reduction in Executive’s Base Salary below the Base Salary on
the Effective Date;

 

(iii)          a material reduction in the benefits provided to Executive
pursuant to Section 8, except for across-the-board reductions of such benefits
for all senior management of CenterPoint;

 

(iv)          a material breach of the Agreement by CenterPoint; or

 

(v)           a reduction of Executive’s Target Annual Bonus Award within
twenty-four (24) months of a Change in Control.

 

Notwithstanding the foregoing, the transactions contemplated in the Merger
Agreement shall not constitute a basis upon which to claim termination for Good
Reason.

 

(kk)         “Guidance” has the meaning set forth in Section 19.

 

(ll)           “Income Taxes” has the meaning set forth in Section 10(c).

 

(mm)       “Initial Incentive Award” has the meaning set forth in Section 6(b)
of this Agreement.

 

(nn)         “Initial Investment” has the meaning specified in Section 7(a).

 

(oo)         “Initial Term” has the meaning specified in Section 3.

 

(pp)         “Initial Unvested Class A Units” has the meaning set forth in the
Equity Compensation Program.

 

(qq)         “Key Management Team” means the CenterPoint Management Team and up
to ten (10) other senior executives of CenterPoint who enter into new employment
agreements with the Company and CenterPoint effective at the Effective Time.

 

19

--------------------------------------------------------------------------------


 

(rr)           “Majority” has the meaning set forth in the Company Operating
Agreement.

 

(ss)         “Merger” has the meaning specified in the fourth (4th) recital of
this Agreement.

 

(tt)           “Merger Agreement” has the meaning specified in the fourth (4th)
recital of this Agreement.

 

(uu)         “Merger Sub” has the meaning specified in the fourth (4th) recital
of this Agreement.

 

(vv)         “Minimum Investment”  has the meaning specified in Section 7(b).

 

(ww)       “MIP” means the Management Incentive Plan established by the MIP Unit
Member, as amended from time to time.

 

(xx)          “MIP Unit” has the meaning set forth in the MIP Unit Member
Operating Agreement.

 

(yy)         “MIP Unit Member” has the meaning set forth in the Company
Operating Agreement.

 

(zz)          “MIP Unit Member Operating Agreement” means the operating
agreement with respect to the Company’s MIP Unit Member.

 

(aaa)       “Non-Competition Period” has the meaning specified in Section 11(a).

 

(bbb)      “Non-Solicitation Period” has the meaning specified in Section 11(b).

 

(ccc)       “Prior Agreements” means any agreements between CenterPoint and the
Executive in effect prior to the Effective Date, including, the Employment and
Severance Agreement and the Non-Competition, Non-Solicitation and
Confidentiality Agreement, effective July 1, 2005, by and between CenterPoint
and Executive.

 

(ddd)      “Pro Rata Annual Bonus Award” has the meaning specified in Section
9(b)(i).

 

(eee)       “Qualifying Termination” means the occurrence of any one or more of
the following:

 

(i)            CenterPoint’s termination of Executive’s employment other than
for Cause within twenty-four (24) months following a Change in Control;

 

(ii)           Executive’s voluntary termination of employment for Good Reason
within twenty-four (24) months following a Change in Control;

 

(iii)          a successor of CenterPoint fails to assume expressly
CenterPoint’s entire obligations under this Agreement prior to becoming such a
successor as required by Section 13(a)(ii); or

 

20

--------------------------------------------------------------------------------


 

(iv)          the Board’s election not to renew the term of this Agreement as
provided in Section 3 within twenty-four (24) months following a Change in
Control;

 

provided, however, that a Qualifying Termination shall not include a termination
of Executive’s employment by reason of death, Disability, Executive’s voluntary
termination other than for Good Reason, CenterPoint’s termination of Executive’s
employment for Cause; provided, further, that the Merger shall not constitute a
Qualifying Termination for purposes of this Agreement or any Prior Agreements.
Notwithstanding the foregoing, if Executive’s employment is terminated before a
Change in Control and Executive can reasonably demonstrate that the termination
by CenterPoint or the actions constituting Good Reason for termination by
Executive were at the request of a third party who had indicated an intention or
taken steps reasonably calculated to effect a Change in Control who then effects
a Change in Control, then the date of the Change in Control shall be deemed to
be the date immediately prior to Executive’s termination of employment.

 

(fff)         “Real Estate Business” has the meaning set forth in Section 11(a).

 

(ggg)      “Reduced Payments” has the meaning specified in Section 10(c).

 

(hhh)      “Required Investment” has the meaning specified in Section 7(a).

 

(iii)          “Scheduled Liquidity Event” has the meaning set forth in the
Company Operating Agreement.

 

(jjj)          “Section” shall, unless the context otherwise requires, mean a
section of this Agreement.

 

(kkk)       “Severance Benefits” has the meaning specified in Section 10(a).

 

(lll)          “Subsidiary” means a United States or foreign corporation with
respect to which CenterPoint owns, directly or indirectly, fifty percent (50%)
or more of the then outstanding common shares.

 

(mmm)    “Successor” has the meaning set forth in the Company Operating
Agreement.

 

(nnn)      “Target Annual Bonus Award” has the meaning specified in Section
6(a).

 

(ooo)      “Term Sheet” has the meaning specified in the fifth (5th) recital of
this Agreement.

 

(ppp)      “Termination Date” has the meaning set forth in Section 9(a).

 

13.           ASSIGNMENT.

 

(a)           Assignment by CenterPoint.

 

(i)            This Agreement shall be binding upon, and shall inure to the
benefit of CenterPoint and any successor. The Company or CenterPoint may assign
and transfer

 

21

--------------------------------------------------------------------------------


 

this Agreement, and delegate its duties hereunder, to a Subsidiary of
CenterPoint or the Company.

 

(ii)           CenterPoint shall require any Successor to assume expressly and
agree to perform this Agreement in the same manner and to the same extent that
CenterPoint would be required to perform if no such succession were to take
place.

 

(b)           Executive’s Successors. This Agreement shall inure to the benefit
of and be enforceable by Executive’s personal or legal representatives,
executors, and administrators, successors, heirs, distributees, devisees, and
legatees. If Executive should die while any amounts payable to Executive under
this Agreement remain outstanding, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Beneficiary.

 

14.           NOTICES. All notices required or permitted to be given under this
Agreement shall be in writing, signed by the party giving notice, and sent by
personal messenger, facsimile, overnight mail, courier service or deposited,
postage prepaid, certified mail, return receipt requested, in the United States
mail, and addressed as provided in Schedule A, if to Executive,

 

if to the Company:

 

Solstice Holdings LLC

c/o LaSalle Investment Management

200 East Randolph Drive

Chicago, Illinois 60601

 

if to CenterPoint:

 

CenterPoint Properties Trust
Attn:  General Counsel
1808 Swift Road

Oak Brook, IL  60523-1501

Facsimile:  630-586-8010

 

Notices sent by personal messenger, facsimile, overnight mail or courier service
shall be deemed received upon delivery of same. Notices sent by United States
mail shall be deemed received three (3) days after deposit in the United States
mail service.

 

15.           ENTIRE AGREEMENT. This Agreement supersedes the Prior Agreements,
the Term Sheet and any other prior agreements or understandings, oral or
written, express or implied, between Executive and CenterPoint, with respect to
the subject matter hereof and constitutes the entire agreement of the parties
with respect thereto. No agreements other than the Company Operating Agreement,
the MIP Unit Member Operating Agreement, agreements evidencing any rights to or
awards of Equity Interests of the Company under the Equity Compensation Program
and any evidence of award relating to MIP Units granted under the MIP or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement. The

 

22

--------------------------------------------------------------------------------


 

captions of this Agreement are not part of the provisions hereof and shall be of
no effect. The parties hereby agree that the termination hereunder of the Prior
Agreements will not constitute a Qualifying Termination for purposes of the
terms of any Prior Agreement, and CenterPoint and Executive waive any express
assumption and performance by a successor provisions set forth in the Prior
Agreements.

 

16.           ENFORCEMENT. Following a Qualifying Termination, CenterPoint shall
reimburse Executive, on an after-tax basis, for the reasonable fees and expenses
(including legal fees and disbursements) incurred by Executive in a good faith
effort to enforce Executive’s right to receive any of the Severance Benefits,
regardless of the outcome of such effort. CenterPoint shall reimburse Executive
for such fees and expenses on a monthly basis within ten (10) days after
Executive’s request for reimbursement accompanied by evidence Executive incurred
such fees and expenses. If Executive does not prevail (after exhaustion of all
available judicial remedies) in respect of a claim by Executive or by
CenterPoint hereunder, and CenterPoint establishes to the satisfaction of a
court of competent jurisdiction that Executive had no reasonable basis for
Executive’s claim hereunder, or for Executive’s response to CenterPoint’s claim
hereunder, and acted in bad faith, no further reimbursement for legal fees and
expenses shall be due to Executive in respect of such claim, and Executive shall
refund any amounts previously reimbursed hereunder with respect to such claim.

 

17.           LATE PAYMENTS. Following a Qualifying Termination, if CenterPoint
fails to pay any of the Severance Benefits when due, then CenterPoint shall pay
interest on such amount at a rate equal to the highest rate of interest charged
by CenterPoint’s principal lender.

 

18.           MITIGATION AND OFFSET. In no event shall Executive be obligated to
seek other employment or take any other action to mitigate the amounts payable
to Executive under any provision of this Agreement. If Executive’s employment
terminates pursuant to Section 4(b) and such termination is not a Qualifying
Termination or because a party elects not to renew this Agreement pursuant to
Section 3 and, in either case, Executive becomes entitled to receive
compensation from a subsequent employer prior to the expiration of the
twenty-four (24) month or twelve (12) month period described in Section 9(c)(ii)
or 9(d)(i), as applicable, the monthly amounts payable to Executive pursuant to
Section 9(c)(ii) or 9(d)(i), as applicable, shall be reduced by the monthly
amount Executive is entitled to receive from such subsequent employer.

 

19.           COMPLIANCE WITH SECTION 409A OF THE CODE. This Agreement is
intended to comply and shall be administered in a manner that is intended to
comply with Section 409A of the Code and shall be construed and interpreted in
accordance with such intent. To the extent that a payment and/or benefit is
subject to Section 409A of the Code, it shall be paid in a manner that will
comply with Section 409A of the Code, including proposed, temporary or final
regulations or any other guidance issued by the Secretary of the Treasury and
the Internal Revenue Service with respect thereto (the “Guidance”). Any
provision of this Agreement that would cause a payment and/or benefit to fail to
satisfy Section 409A of the Code shall have no force and effect until amended to
comply with Code Section 409A (which amendment may be retroactive to the extent
permitted by the Guidance).

 

23

--------------------------------------------------------------------------------


 

20.           WITHHOLDING OF TAXES. CenterPoint may withhold from any amounts
payable under this Agreement all federal, state, city, local or other taxes as
CenterPoint is required to withhold pursuant to any applicable law or government
regulation or ruling.

 

21.           CONTINUED AVAILABILITY AND COOPERATION.

 

(a)           In the event of termination of Executive’s employment, Executive
shall cooperate fully with CenterPoint and with CenterPoint’s counsel in
connection with any present and future actual or threatened litigation or
administrative proceeding involving CenterPoint that relates to events,
occurrences or conduct occurring (or claimed to have occurred) during the
Employment Term. This cooperation by Executive will include, but not be limited
to:

 

(i)            making himself reasonably available for interviews and
discussions with CenterPoint’s counsel as well as for depositions and trial
testimony;

 

(ii)           if depositions or trial testimony are to occur, making himself
reasonably available and cooperating in the preparation therefor as and to the
extent that CenterPoint or CenterPoint’s counsel reasonably requests;

 

(iii)          refraining from impeding in any way CenterPoint’s prosecution or
defense of such litigation or administrative proceeding; and

 

(iv)          cooperating fully in the development and presentation of
CenterPoint’s prosecution or defense of such litigation or administrative
proceeding.

 

(b)           Executive will be reimbursed by CenterPoint for reasonable travel,
lodging, telephone and similar expenses, as well as reasonable attorneys’ fees
(if independent legal counsel is necessary), incurred in connection with any
cooperation, consultation and advice rendered under this Agreement after
Executive’s termination of employment. Executive shall not unreasonably withhold
Executive’s availability for such cooperation, consultation and advice.

 

22.           GOVERNING LAW. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Illinois, without reference
to principles of conflict of laws.

 

23.           VALIDITY/SEVERABILITY. If any provision of this Agreement or the
application of any provision hereof to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstances will not
be affected, and the provision so held to be invalid, unenforceable or otherwise
illegal will be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid or legal. To the extent any provisions held to be
invalid, unenforceable or otherwise illegal cannot be reformed, such provisions
are to be stricken herefrom and the remainder of this Agreement will be binding
on the parties and their successors and assigns as if such invalid or illegal
provisions were never included in this Agreement from the first instance.

 

24

--------------------------------------------------------------------------------


 

24.           SURVIVAL OF PROVISIONS. Notwithstanding any other provision of
this Agreement, the parties’ respective rights and obligations under Sections 9,
10, 11, 16 and 21 will survive any termination or expiration of this Agreement
or the termination of Executive’s employment for any reason whatsoever.

 

25.           REPRESENTATIONS.

 

(a)           Executive hereby represents that he is not subject to any
restriction of any nature whatsoever on his ability to enter into this Agreement
or to perform his duties and responsibilities hereunder, including, but not
limited to, any covenant not to compete with any former employer, any covenant
not to disclose or use any non-public information acquired during the course of
any former employment or any covenant not to solicit any customer of any former
employer.

 

(b)           Executive hereby represents that, except as he has disclosed in
writing to CenterPoint, he is not bound by the terms of any agreement with any
previous employer or other party to refrain from using or disclosing any trade
secret or confidential or proprietary information in the course of Executive’s
employment with CenterPoint or to refrain from competing, directly or
indirectly, with the business of such previous employer or any other party.

 

(c)           Executive further represents that, to the best of his knowledge,
his performance of all the terms of this Agreement and his employment by
CenterPoint does not and will not breach any agreement with another party,
including without limitation any agreement to keep in confidence proprietary
information, knowledge or data Executive acquired in confidence or in trust
prior to his employment with CenterPoint, and that he will not knowingly
disclose to CenterPoint or induce CenterPoint to use any confidential or
proprietary information or material belonging to any previous employer or
others.

 

26.           AMENDMENT; WAIVER. This Agreement may not be modified, amended or
waived in any manner except by an instrument in writing signed by all parties
hereto. No waiver by one party hereto at any time of any breach by a party
hereto or compliance with any condition or provision of this Agreement to be
performed by such party will be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

 

27.           TITLES AND HEADINGS. Titles and headings to paragraphs herein are
for purposes of reference only and in no way shall limit, define or otherwise
affect the provisions hereof.

 

28.           COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

SIGNATURE PAGE FOLLOWS

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year written above.

 

 

 

 

Michael M. Mullen

 

 

 

Solstice Holdings LLC

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

And At and After the Effective Date:

 

 

 

CenterPoint Properties Trust

 

 

 

By:

 

 

 

 

Its:

 

(Signature Page - Michael M. Mullen Employment Agreement)

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

NAME:

Michael M. Mullen

 

 

ADDRESS:

1340 Ridgewood

 

 

 

Northbrook, IL 60062

 

 

TITLE:

Chief Executive Officer

 

 

REPORTING RELATIONSHIP:

Board

 

 

BASE SALARY:

$350,000

 

 

TARGET ANNUAL BONUS AWARD:

$507,500

 

 

TOTAL INITIAL INCENTIVE AWARD:

$1,986,750

 

 

SPECIFIC BENEFITS:

None

 

 

INITIAL INVESTMENT

 

CASH INVESTMENT:

$

5,013,250

 

 

 

 

INITIAL INCENTIVE AWARD INVESTMENT:

$

1,986,750

 

 

--------------------------------------------------------------------------------